     Case 1:18-cv-00068 Document 522 Filed on 11/13/20 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                        SOUTHERN DISTRICT OF TEXAS


                   Motion and Order for Admission Pro Hac Vice

      Division                                               Case Number




                                                    versus




           Lawyer’s Name
                Firm
                Street
          City & Zip Code
         Telephone & Email
      Licensed: State & Number
       Federal Bar & Number


 Name of party applicant seeks to
 appear for:


 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:                         Signed:
          11/13/2020


 The state bar reports that the applicant’s status is:


 Dated:                         Clerk’s signature



               Order
                                                    This lawyer is admitted pro hac vice.

Dated:
                                                             United States District Judge
